HENRIOD, Justice:
Appeal from the denial of a petition for writ of habeas corpus. Affirmed.
George pleaded guilty to attempted robbery, after a robbery charge was reduced. He says he didn’t mean to do this, and wants out since in his mind he misunderstood and misapprehended everything because he thought he would get probation, —all of which the trial court disbelieved— which conclusion the record, the written findings, the trial judge who accepted the plea, the prosecutor and defendant’s attorneys all attest was supported by evidence that pegs this appeal as ever so frivolous and shorn of any meritorious consideration.
CALLISTER, C. J., and ELLETT, CROCKETT and TUCKETT, JJ., concur.